290 F.Supp.2d 603 (1994)
Mario SKELTON, Appellant,
v.
GOVERNMENT OF THE VIRGIN ISLANDS Appellee.
Nos. D.C. CRIM.APP. NO. 9, T.C. CRIM.NO. F155-9.
District Court, Virgin Islands, Appellate Division, D. St. Thomas and St. John.
April 11, 1994.
Victor G. Schneider, Chief, Territorial Public Defender, St. Thomas, VI, for Appellant.
Elliot M. Davis, Asst. Atty. General, V.I. Department of Justice, St. Thomas, VI, for Appellee.
Before: THOMAS K. MOORE, Chief Judge, District Court of the Virgin Islands; JAMES T. GILES, Judge of the United States District Court for the Eastern District of Pennsylvania, Sitting by Designation; and JULIO A. BRADY, Judge of the Territorial Court of the Virgin Islands, St. Croix Division, Virgin Islands, Sitting by Designation.


*604 JUDGMENT OF THE COURT
MOORE, Chief Judge.
This matter is before the Court on appeal from the Territorial Court of the Virgin Islands, having been orally argued on April 6, 1994. Appellant challenges the Territorial Court's jurisdiction over the prosecution of appellant's criminal acts. After due consideration,
IT IS on this _11_ day of April, 1994, hereby ORDERED AND ADJUDGED that the judgment of the Territorial Court is AFFIRMED[1].
NOTES
[1]  Appellant failed to show how the transfer of jurisdiction over crimes wherein the maximum sentence was five to fifteen years did not vest in the Territorial Court, and if it did, that Act 5206 intended to divest the Territorial Court of such jurisdiction. See Act of Sept. 9, 1976, No. 3876, § 2(b), 1976 V.I. Sess. Laws 189; Act of Feb. 1, 1985, No. 5040, § 3, 1984 V.I. Sess. Laws 464; Act of Mar. 1, 1985, No. 5045, 1985 V.I. Sess. Laws 3; Act of Oct. 14, 1986, No. 5206, § 107, 1986 V.I. Sess. Laws 236; Act of Sept. 23, 1991, No. 5719, 1991 V.I. Sess. Laws 58. The Government's criminal action against appellant commenced after jurisdiction passed to the Territorial Court.